Title: Mary Smith Cranch to Abigail Adams, 22 March 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          My dear Sister
          Quincy March 22d 1798
        
        I write now because I know how it feels to be disappointed not because I have any thing to communicate of importance. I receiv’d your kind Letter of the 13th of this month what related to my dear

Son has given me great pain tis no more than I have fear’d. but his Father Says if he can get over these difficulties he will be as cunning as the ——— he does not speak wicked words you know. my fear is that they will hang like a milstone about his neck for a long time. tis cruil to involve a young man Struggling to get his living in Such a manner he had money enough passing thro his hands to have Secur’d himself many a time but it was always appropriated & he possessd too much integrety to touch it. I know he Sustains a good character & I trust he deserv’s a better fate than has yet befallen him. perseverence & prudence never yet fail’d of geting a decent living in the world & I believe never will I hope he will not be discourag’d & dispirit’d. if he has his health he will do well eer long. but he must rub hard at present. I am glad you have seen him tho I could not— I wish mr Greenleaf may be Set at liberty & mr morris poor old man I grieve for him & his Family.— they have too many companions in their troubles. every week produces Some instance of Such direful changes
        
          Estates have wings, & hang in Fortunes power
          Loose on the point of every wav’ring hour
        
        Mr Little one of the Representatives of Boston Shut up last week, & many more must Soon Mr Black says. Lucy writes me “mama, don’t be concern’d about us we do not owe a farthing but what we can pay when call’d upon & we feel in good Spirits[”] people are fitter to their circumstances I think that is all I can say. but I can easily believe She is happier than many others whose affairs are all in a State of Suspence. She would run the risk she has & will never complan let her Suffer what she will but I feel the more for her dear Girl for this very reason. I think the Society at Doctor clark church do not give mr Greenleaf what they ought as orginest it is not more than half what Doctor Thatchers people give theirs as it is all mr Greenleaf can do I think tis hard upon him circumstanc’d as he is— I wish Mrs Smith was as happy as Lucy Seems to be, & yet when we compair their Situations it Seems as if mrs Smith had many resources to rely upon for future Support that mrs Greenleaf is destitute of— but why am I troubling you with my perplexities & cares. you have enough of your own. you have your private ones & that of our country besides. I feel for the President I feel for you both my dear sister & hope you will have all the Support from the People you can wish if not from their Representatives
        
        I have seen a long address in the Chronicle to mr Sewall against the merchants arming their vessels I wish I knew who writ it. tis Said to be Judge Sullivan— I hardly believe it—
        I hope mrs Cushing will call & see me I am always glad to see her & Shall be double So if she brings me intelegence of the welfair of my Sister
        I have Spoken to Stutson about your Strawbarry Beds he says he will attend to it as soon as the frost is out of the Ground. I will see that your garden is in order & seeds got in season
        Sucky warner lives yet but grows weaker. She is in a happy State of mind & Suffers but little distress of Body—
        The roads are So bad I have not seen mr or Mrs Norton for a month. they have had bad colds I hear Cousen Betsy has spent the day with mrs Black mr Black came here this morning & told me his Wife had sent him out to pick up some Girls he carried nancy Ordian & mrs Blacks Niece who had been upon a visit of a day or two at Capt. Brackits first. they will not return to night. we have spent our winter much pleasanter than I expected we should. I hardly thought I should go out of the house except to meeting a Sundays. but I have lived as neighbourly as possb[le] with mrs Black & mrs Bracket & have had ma[ny] rides & in general we have had very good hea[lth] mr Cranch is get much better & his cough is go[ne.]
        you are very kind my Sister to endeavour to reconcile me to myself— I have as many good wishes for my Friends & as hearty a desire to do good in the world perhaps as most people—but my ability to manifest it is small
        mr whitman will be requested to preach for us the year to come but not to keep the Schoole he would not have been long respected if he had keept the Town Schoole. respected I mean as a minister I wonder he should think of it. it was Capt Beals proposal
        I have whiten’d your Stocking & they look as well as english ones Sister Smith is well for her Love as due— / from your ever affectionate Sister
        
          M Cranch
        
      